Title: To Thomas Jefferson from John Breckinridge, 25 July 1795
From: Breckinridge, John
To: Jefferson, Thomas



Dear Sir
Fayette 25th. July 1795.

Your note for the clover seed came to hand a week ago, and an opportunity which I think prefereable to that by post now offers by Colo. Quarles, of sending you a few seeds. It is not easily got in my neighbourhood, having almost intirely disappeared. Pray ought I not to send you a little of the Soil also? I fear the seed will not acknowledge that about Monticello. I sincerely wish 1000 of the tens of thousands of acres of our fertile uncultivated lands, could be spread around you. You might then really farm with both pleasure and profit.
The time however is fast approaching, when our rich lands will not lie uncultivated. Emigrations to this country for 18 Months past, have exceeded any hitherto known. It is supposed, that as many removed here last spring, as came during the whole of the preceeding year; and it is thought not less than 15, or 20,000 then emigrated. Some of the northern Dutch with long purses, have visited us, and given for good farms as high as 3 and 4 £ ⅌ acre. Indeed I am inclined to beleive no agricultural part of Amera. is in a more rapid state of Improvement than this Country. The inhabitants where they have the means (and very many of them have it) are making valuable and lasting improvements. The common mechanic arts are beginning to flourish. The paper I now  write on, is made and sold within 6 Miles of me at 18/ ⅌ ream. Our only want, is the navigation of the Mississippi; at least we think so; and that without it, we will ultimately come to nothing.
Genl. Wayne has yet made nothing of the Indian treaty. I am fearful the indians are not hearty in the business. It would be of mighty importance to us, would they only conclude a treaty; altho’ they might have no intentions of observing it.
Our crops are very promising, and will be as acceptable as a new crop ever was here; as that of the last year is more generally consumed than is usual. Corn is 10 and 12/ ⅌ barrl., and other produce in proportion. With great respect & esteem I am dear Sir Your mo: Obt. Svt.

J. Breckinridge

